Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on August 16, 2021 in response to the Office Action of May 18, 2021 is acknowledged and has been entered. Claims 1, 2, 8, 11, 12 and 18 have been amended. Claims 1-20 are pending and under examination in this Office Action.
Continued Examination Under 37 CFR 1.114
A request for continued examination under37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 16, 2021 has been entered.
Response to Amendment
The objections to claims 8 and 18 are now withdrawn in view of the amendments.
Applicant's arguments with respect to claims 1 - 20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 103 to claims 1-20 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection sections for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Pub. No. US 2015/0355613 A1), in view of Olsen et al. (U.S. Pub. No. US 2020/0099576 A1), herein referred to as Olsen.
In regard to claim 1, Palmer teaches a method, performed by a computer device (e.g. a controller; “... The control system 1 contains a controller 100, connected to a server 500 via network connection 1500. The controller is also connected to device 120 via network connection 1120, and to reader 13 0 via network connection 1130 ...” - para. [0079]), the method comprising:
	receiving, by the computer device (e.g. the controller - para. [0053] and [0154]), a request to define a resource (e.g. defining a device such as a door or a sensor controlled by a controller – para. [0053] and [0154]), wherein the resource enables access to a domain object handler (e.g. controlling logic – para. [0053]) that corresponds to a logical entity that controls a device (e.g. a door - para. [0053] and [0154]) or a port (e.g. the controlling logic defining the creation of the appliance instance corresponding to a device – para. [0053] and [0154]), or corresponds to a logical entity that controls a downstream resource (FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... In each controller, the live local copy of the subset of the database 150 may contain a set of SQL scripted responses to the events that result in actions on counters, timers, and output instructions back to input/output (IO) devices ... the actual IO events and actions are translated into actions on abstract entities called ‘appliances’. These ‘appliances’ may correspond to actual, physical devices, such as a door ...” - para. [0154]);
	identifying, by the computer device, a domain object (e.g. an abstract entity appliance – para. [0154]) for the resource (e.g. the device – para. [0053]) in a domain object database (e.g. a database in a server or in the controller – para. [0081] and [0082]), wherein the domain object maps the resource to the domain object handler for the computer device (e.g. the appliance instance corresponding the device resource with the controlling logic; FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... Server 500 is provided with a database 550 which contains logic for controlling all devices in the control system 1. The logic may represent the control configuration for the system, such as rules specifying how controllers should behave in certain 
	identifying, by the computer device (e.g. the controller – para. [0094]), an interface (e.g. an IO interface or an IO controller – para. [0094] and [0155]) for the resource, wherein the interface specifies one or more commands (e.g. triggers and actions or commands – para. [0159]) associated with the resource (e.g. the interface linking the triggers and actions defined for the appliances/devices – para. [160] and [167]), wherein the interface is configured to receive the one or more commands through an upstream link from a client (e.g. the interface managing the communications to accept user-defined triggers and actions; FIG. 1B; “... the controller 100 is connected via interface 105’ using a single network bus connection 1105 to an input/output controller 180 and the server 500. The reader 130 and device 120 are connected to the input/output controller 180, via separate connections 1120’, 1130’ ...” - para. [0094]; “... the IO controller 180 represents the interface between the hardware signals (lock outputs, exits buttons etc,) and the event processing system of the controller 100 ... The IO controller 180 ... managing communications ...” - para. [0155]; “... The controller’s live local copy 150 of the subset of the database may be aware of 3 primary pieces of information: ... The hardware devices (e.g. door connector, reader) available to the controller 100 ... The domain models expected to be implemented of these hardware devices. There are, in general, two types of domain models; ‘appliances’ (e.g. devices such as doors, turnstiles or lifts) and ‘triggers and 
	Palmer does not explicitly teach, but Olsen teaches receiving, by the computer device (e.g. the gateway controller 150 – para. [0032], [0048], [0053]), a fallback command (e.g. the commands for the input network device to use when in fallback mode – para. [0053]) associated with the interface (e.g. the input network device such as the wall switch - para. [0027]) for the resource (e.g. the output network device such as the light – para. [0027]), wherein the domain object handler (e.g. the control application for the network device – para. [0032]) is configured to execute the fallback command when determined that the upstream link associated with the interface is in a failed state (e.g. the network device such as the wall switch being configured to execute the Basic commands in fallback mode when not being able to communicate with the gateway controller; FIG. 2; FIG. 3; FIG. 4; “… FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network devices may include one or more input devices, such as a wall switch 110, and one or more output devices, such as first light 120 and second light 130 …” – para. [0027]; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… when the gateway controller 150 cannot be accessed, the  determines the primary actions of that network device, as well as the fallback mode actions …” – para. [0048]; “… as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association …” – para. [0053]); 
	storing, by the computer device (e.g. the gateway controller – para. [0053]), the fallback command (e.g. the commands that the network device executes when in fallback mode – para. [0053]) in the domain object for the resource associated with the interface (e.g. the gateway controller supplying the fallback commands for the output network device associated with the input network device; FIG. 3; FIG. 4; “… Then, as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association, or perform the other actions described above …” – para. [0053]); 
	processing, by the domain object handler of the computer device (e.g. the control application for the network device – para. [0032]), commands received through the interface for the resource (e.g. enabling the input network device to execute the commands configured ; 
	and executing, by the domain object handler of the computer device (e.g. the control application for the network device – para. [0032]), the fallback command when determined that the upstream link associated with the interface is in the failed state (e.g. the input network device such as the wall switch executing the Basic commands in fallback mode when not being able to communicate with the gateway controller – para. [0039], [0041]), wherein the   Attorney Docket No. 0090-0029 (P190055US1)fallback command, when executed, brings the resource into a predetermined state (e.g. maintaining the network operation in a limited way such as simply turning on the light – para. [0008], [0039]) while the upstream link associated with the interface is in the failed state (FIG. 3; “… The controller is also configured to provide alternate instructions to the network devices in the event that the controller is nonfunctional or inaccessible. The network devices utilize these alternate instructions when attempts to connect the controller are unsuccessful. In this way, the network is able to operate in a limited way even in the absence of the controller …” – para. [0008]; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… the wall switch 110 may issue a command 240 using the Basic command class. Thus, rather than adjusting brightness or 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to configure the network devices to execute fallback commands to maintain the network operation in a limited way when the network devices fail to communicate with a controller as disclosed by Olsen. One of ordinary skilled in the art would have been motivated because the arts from Palmer and Olsen disclose the features of resources management by a control system. Such incorporation would allow the network to “continue to operate, even in a limited capacity, if the controller is no longer functional or accessible” (Olsen, para. [0007]).
In regard to claim 2, Palmer does not explicitly teach, but Olsen teaches performed by the computer device (e.g. the gateway controller – para. [0038]), further comprising: determining that the upstream link associated with the interface (e.g. the input network device such as the wall switch – para. [0038]) is in the failed state (e.g. determining the communication between the input network device and the gateway controller fails; FIG. 3; “… FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).

In regard to claim 3, Palmer does not explicitly teach, but Olsen teaches performed by the computer device (e.g. the gateway controller – para. [0008], [0038]), wherein determining that the upstream link associated with the interface (e.g. the input network device such as the wall switch – para. [0038]) is in the failed state includes determining that a process associated with the upstream link is not running (e.g. the communication process between the gateway controller and the input network device is not functional; FIG. 3; “… The controller is also configured to provide alternate instructions to the network devices in the event that the controller is nonfunctional or inaccessible …” – para. [0008]; “… FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to 
In regard to claim 4, Palmer does not explicitly teach, but Olsen teaches performed by the computer device (e.g. the gateway controller – para. [0027]), wherein determining that the upstream link associated with the interface is in the failed state includes determining that the domain object handler (e.g. the control application for the network device – para. [0032]) cannot communicate with the client through the interface (e.g. the communications determined as failure between the gateway controller and the input network devices such as the wall switch; “... FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network devices may include one or more input devices, such as a wall switch 110, and one or more output devices, such as first light 120 and second light 130 ...” - para. [0027]; “... A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 ...” - para. [0032]; “... FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).

In regard to claim 7, Palmer teaches performed by the computer device, further comprising:
	receiving, by the computer device (e.g. the controller - para. [0053] and [0154]), a request to define the downstream resource (e.g. defining a device such as a door or a sensor controlled by a controller – para. [0053] and [0154]; Examiner notes that “a downstream resource” recited in claim 7 is treated the same as “a resource” recited in line 2 of claim 1 as applying the prior art since downstream could be relative to any resources or controller), wherein the downstream resource enables access to a downstream domain object handler (e.g. controlling logic - para. [0053]) that corresponds to a logical entity that controls a device (e.g. a door - para. [0053] and [0154]) or a port (e.g. the controlling logic defining the creation of the appliance instance corresponding to a device - para. [0053] and [0154]), or corresponds to a logical entity that controls another downstream resource (FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more  appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... In each controller, the live local copy of the subset of the database 150 may contain a set of SQL scripted responses to the events that result in actions on counters, timers, and output instructions back to input/output (IO) devices ... the actual IO events and actions are translated into actions on abstract entities called ‘appliances’. These ‘appliances’ may correspond to actual, physical devices, such as a door ...” - para. [0154]);
	identifying, by the computer device, a downstream domain object (e.g. an abstract entity appliance - para. [0154]) for the downstream resource (e.g. the device) in the domain object database (e.g. the database in a server or in the controller - para. [0081] and [0082]), wherein the downstream domain object maps the downstream resource to the downstream domain object handler for the computer device (e.g. the appliance instance corresponding the device resource with the controlling logic; FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... Server 500 is provided with a database 550 which contains logic for controlling all devices in the control system 1. The logic may represent the control configuration for the system, such as rules specifying how controllers should behave in certain situations or in response to certain triggers or events ...” - para. [0081]; “... The memory 140 stores a local copy 150 of a subset of the database 550 stored on the server 500 ...” - para. [0082]; “... the actual IO events and actions and
	identifying, by the computer device (e.g. the controller - para. [0094]), a downstream interface (e.g. an IO interface or an IO controller - para. [0094] and [0155]) for the downstream resource, wherein the downstream interface specifies one or more commands (e.g. triggers and actions or commands - para. [0159]) associated with the downstream resource (e.g. the interface linking the triggers and actions defined for the appliances/devices - para. [160] and [167]), wherein the downstream interface is configured to receive the one or more commands through an upstream link from a client (e.g. the interface managing the communications to accept user-defined triggers and actions; FIG. 1B; “... the controller 100 is connected via interface 105’ using a single network bus connection 1105 to an input/output controller 180 and the server 500. The reader 130 and device 120 are connected to the input/output controller 180, via separate connections 1120’, 1130’ ...” - para. [0094]; “... the IO controller 180 represents the interface between the hardware signals (lock outputs, exits buttons etc,) and the event processing system of the controller 100 ... The IO controller 180 ... managing communications ...” - para. [0155]; “... The controller’s live local copy 150 of the subset of the database may be aware of 3 primary pieces of information: ... The hardware devices (e.g. door connector, reader) available to the controller 100 ... The domain models expected to be implemented of these hardware devices. There are, in general, two types of domain models; ‘appliances’ (e.g. devices such as doors, turnstiles or lifts) and ‘triggers and actions’ (e.g. events such as a user pressing a button). The term ‘trigger and action’ is used to describe user-defined behaviour that may extend or modify an appliance's intrinsic behavior ...” 
In regard to claim 8, Palmer does not explicitly teach, but Olsen teaches performed by the computer device (e.g. the gateway controller 150 – para. [0032], [0048], [0053]), further comprising: receiving, by the computer device, a downstream fallback command (e.g. the commands for the input network device to use when in fallback mode – para. [0053]) associated with the downstream interface (e.g. the input network device such as the wall switch - para. [0027]) for the downstream resource (e.g. the output network device such as the light – para. [0027]), wherein the downstream domain object handler (e.g. the control application for the network device – para. [0032]) is  configured to execute the downstream fallback command when determined that the upstream link associated with the downstream interface is in the failed state (e.g. the network device such as the wall switch being configured to execute the Basic commands in fallback mode when not being able to communicate with the gateway controller; FIG. 2; FIG. 3; FIG. 4; “… FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network devices may include one or more input devices, such as a wall switch 110, and one or more output devices, such as first light 120 and second light 130 …” – para. [0027]; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… when the gateway controller 150 cannot be accessed, the wall switch 110 falls back  determines the primary actions of that network device, as well as the fallback mode actions …” – para. [0048]; “… as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association …” – para. [0053]); 
	storing, by the computer device, the downstream fallback command (e.g. the commands that the network device executes when in fallback mode – para. [0053]) in the downstream domain object associated with the downstream interface for the downstream resource (e.g. the gateway controller supplying the fallback commands for the output network device associated with the input network device; FIG. 3; FIG. 4; “… Then, as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association, or perform the other actions described above …” – para. [0053]); 
	and processing, by the downstream domain object handler of the computer device (e.g. the control application for the network device – para. [0032]), commands received by the downstream resource based on information stored in a resource record (e.g. enabling the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to configure the network devices to execute fallback commands to maintain the network operation in a limited way when the network devices fail to communicate with a controller as disclosed by Olsen. One of ordinary skilled in the art would have been motivated because the arts from Palmer and Olsen disclose the features of resources management by a control system. Such incorporation would allow the network to “continue to operate, even in a limited capacity, if the controller is no longer functional or accessible” (Olsen, para. [0007]).
In regard to claim 11, Palmer teaches a device (e.g. a controller – para. [0058]) comprising: a memory to store instructions; and a processor configured to execute the instructions (“here is provided a building or access management controller for controlling one or more building control or access devices in a system ... comprising: a memory operable to store said logic for controlling one or more building control or access devices; a processor operable to execute said stored logic ...” - para. [0058]) to:
receive a request to define a resource (e.g. defining a device such as a door or a sensor controlled by a controller – para. [0053] and [0154]), wherein the resource enables access to a domain object handler (e.g. controlling logic – para. [0053]) that corresponds to a logical entity that controls a device (e.g. a door - para. [0053] and [0154]) or a port (e.g. the controlling logic defining the creation of the appliance instance corresponding to a device – para. [0053] and [0154]), or corresponds to a logical entity that controls a downstream resource (FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... In each controller, the live local copy of the subset of the database 150 may contain a set of SQL scripted responses to the events that result in actions on counters, timers, and output instructions back to input/output (IO) devices ... the actual IO events and actions are translated into actions on abstract entities called ‘appliances’. These ‘appliances’ may correspond to actual, physical devices, such as a door ...” - para. [0154]); 
	identify a domain object (e.g. an abstract entity appliance – para. [0154]) for the resource (e.g. the device – para. [0053]) in a domain object database (e.g. a database in a server or in the controller – para. [0081] and [0082]), wherein the domain object maps the resource to the domain object handler for the device (e.g. the appliance instance corresponding the device resource with the controlling logic; FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building ; 
	identify an interface (e.g. an IO interface or an IO controller – para. [0094] and [0155]) for the resource, wherein the interface specifies one or more commands (e.g. triggers and actions or commands – para. [0159]) associated with the resource (e.g. the interface linking the triggers and actions defined for the appliances/devices – para. [160] and [167]), wherein the interface is configured to receive the one or more commands through an upstream link from a client (e.g. the interface managing the communications to accept user-defined triggers and actions; FIG. 1B; “... the controller 100 is connected via interface 105’ using a single network bus connection 1105 to an input/output controller 180 and the server 500. The reader 130 and device 120 are connected to the input/output controller 180, via separate connections 1120’, 1130’ ...” - para. [0094]; “... the IO controller 180 represents the interface between the hardware signals (lock outputs, exits buttons etc,) and the event processing system of the controller 100 ... The IO controller 180 ... managing communications ...” - para. [0155]; “... The ;
	Palmer does not explicitly teach, but Olsen teaches receive a fallback command (e.g. the commands for the input network device to use when in fallback mode – para. [0053]) associated with the interface (e.g. the input network device such as the wall switch - para. [0027]) for the resource (e.g. the output network device such as the light – para. [0027]), wherein the domain object handler (e.g. the control application for the network device – para. [0032]) is configured to execute the fallback command when determined that the upstream link associated with the interface is in a failed state (e.g. the network device such as the wall switch being configured to execute the Basic commands in fallback mode when not being able to communicate with the gateway controller; FIG. 2; FIG. 3; FIG. 4; “… FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network  150 cannot be accessed, the wall switch 110 falls back and controls the living room lamps directly via Basic and Multilevel Switch commands …” – para. [0041]; “… FIG. 4 is a flowchart showing how the wall switch 110 (or any other suitable network device) can be configured by the gateway controller 150 to operate in normal mode and in fallback mode …” – para. [0046]; “… Based on the type of network device, the gateway controller 150 determines the primary actions of that network device, as well as the fallback mode actions …” – para. [0048]; “… as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association …” – para. [0053]); 
	store the fallback command (e.g. the commands that the network device executes when in fallback mode – para. [0053]) in the domain object for the resource associated with the interface (e.g. the gateway controller supplying the fallback commands for the output network device associated with the input network device; FIG. 3; FIG. 4; “… Then, as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association, or perform the other actions described above …” – para. [0053]); 
	process, by the domain object handler (e.g. the control application for the network device – para. [0032]), commands received through the interface for the resource (e.g. enabling the input network device to execute the commands configured by the gateway controller for the fallback mode; FIG. 3; FIG. 4; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… Finally, as shown in Process 430, the gateway controller 150 enables fallback mode in the network device. This may be accomplished by transmitting an AssociationFallbackSet command …” – para. [0054]; “… Once the network device has received the AssociationFallbackSet command, it is able to operate in the manner described above …” – para. [0055]); and 
	execute, by the domain object handler (e.g. the control application for the network device – para. [0032]), the fallback command when determined that the upstream link associated with the interface is in the failed state (e.g. the input network device such as the wall switch executing the Basic commands in fallback mode when not being able to communicate with the gateway controller – para. [0039], [0041]), wherein the fallback command, when executed, brings the resource into a predetermined state (e.g. maintaining the network operation in a limited way such as simply turning on the light – para. [0008], [0039]) while the upstream link associated with the interface is in the failed state (FIG. 3; “… The controller is also configured to provide alternate instructions to the network devices in the event that the controller is nonfunctional or inaccessible. The network devices utilize these alternate instructions when attempts to connect the controller are unsuccessful. In this way, the network is able to operate in a limited way even in the absence of the controller …” – para. [0008]; “… A software program, referred to as a control application, may reside in the memory 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to configure the network devices to execute fallback commands to maintain the network operation in a limited way when the network devices fail to communicate with a controller as disclosed by Olsen. One of ordinary skilled in the art would have been motivated because the arts from Palmer and Olsen disclose the features of resources management by a control system. Such incorporation would allow the network to “continue to operate, even in a limited capacity, if the controller is no longer functional or accessible” (Olsen, para. [0007]).
In regard to claim 12, Palmer does not explicitly teach, but Olsen teaches wherein the processor is configured to: determine that the upstream link associated with the interface (e.g. the input network device such as the wall switch – para. [0038]) is in the failed state (e.g. determining the communication between the input network device and the gateway controller fails; FIG. 3; “… FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).

In regard to claim 13, Palmer does not explicitly teach, but Olsen teaches wherein when the processor determines that the upstream link associated with the interface (e.g. the input network device such as the wall switch – para. [0038]) is in the failed state, the processor is configured to determine that a process associated with the upstream link is not running (e.g. the communication process between the gateway controller and the input network device is not functional; FIG. 3; “… The controller is also configured to provide alternate instructions to the network devices in the event that the controller is nonfunctional or inaccessible …” – para. [0008]; “… FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to configure the network devices to execute fallback commands to maintain the network 
In regard to claim 14, Palmer does not explicitly teach, but Olsen teaches wherein when the processor determines that the upstream link associated with the interface (e.g. the input network device such as the wall switch – para. [0038]) is in the failed state, the processor is configured to determine that the domain object handler (e.g. the control application for the network device – para. [0032]) cannot communicate with the client through the interface (e.g. the communications determined as failure between the gateway controller and the input network devices such as the wall switch; “... FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network devices may include one or more input devices, such as a wall switch 110, and one or more output devices, such as first light 120 and second light 130 ...” - para. [0027]; “... A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 ...” - para. [0032]; “... FIG. 3 shows an embodiment where the network device, such as wall switch 110, sends a report 200 to the gateway controller 150, but no response is received from the gateway controller 150. In this embodiment, the wall switch 110 assumes that the gateway controller 150 is no longer functional or accessible …” – para. [0038]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen in order to incorporate a method to 
In regard to claim 17, Palmer teaches wherein the processor is configured to: receive a request to define the downstream resource (e.g. defining a device such as a door or a sensor controlled by a controller – para. [0053] and [0154]; Examiner notes that “a downstream resource” recited in claim 17 is treated the same as “a resource” recited in line 4 of claim 11 as applying the prior art since downstream could be relative to any resources or controller), wherein the downstream resource enables access to a downstream domain object handler (e.g. controlling logic - para. [0053]) that corresponds to a logical entity that controls a device (e.g. a door - para. [0053] and [0154]) or a port (e.g. the controlling logic defining the creation of the appliance instance corresponding to a device - para. [0053] and [0154]), or corresponds to a logical entity that controls another downstream resource (FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... In each controller, the live local copy of the subset of the database 150 may contain a set of SQL scripted responses to the events that result in actions on counters, timers, and  ... the actual IO events and actions are translated into actions on abstract entities called ‘appliances’. These ‘appliances’ may correspond to actual, physical devices, such as a door ...” - para. [0154]);
	identify a downstream domain object (e.g. an abstract entity appliance - para. [0154]) for the downstream resource (e.g. the device) in the domain object database (e.g. the database in a server or in the controller - para. [0081] and [0082]), wherein the downstream domain object maps the downstream resource to the downstream domain object handler for the device (e.g. the appliance instance corresponding the device resource with the controlling logic; FIG. 1A; FIG. 1B; “... there is provided building or access management control logic for controlling one or more building control or access devices in a system including one or more sensors in response to one or more events, wherein the logic defines a plurality of appliance types such that appliance instances may be created, which correspond to sensors or building control or access devices ...” - para. [0053]; “... Server 500 is provided with a database 550 which contains logic for controlling all devices in the control system 1. The logic may represent the control configuration for the system, such as rules specifying how controllers should behave in certain situations or in response to certain triggers or events ...” - para. [0081]; “... The memory 140 stores a local copy 150 of a subset of the database 550 stored on the server 500 ...” - para. [0082]; “... the actual IO events and actions are translated into actions on abstract entities called ‘appliances’. These ‘appliances’ may correspond to actual, physical devices, such as a door ...” - para. [0154]); and
	identify a downstream interface (e.g. an IO interface or an IO controller - para. [0094] and [0155]) for the downstream resource, wherein the downstream interface specifies one or more commands (e.g. triggers and actions or commands - para. [0159]) associated with the downstream resource (e.g. the interface linking the triggers and actions defined for the appliances/devices - para. [160] and [167]), and wherein the downstream interface is configured to receive the one or more commands through an upstream link from a client 
In regard to claim 18, Palmer does not explicitly teach, but Olsen teaches wherein the processor is configured to: receive a downstream fallback command (e.g. the commands for the input network device to use when in fallback mode – para. [0053]) associated with the downstream interface (e.g. the input network device such as the wall switch - para. [0027]) for the downstream resource (e.g. the output network device such as the light – para. [0027]), wherein the downstream domain object handler (e.g. the control application for the network device – para. [0032]) is configured to execute the downstream fallback command when determined that the upstream link associated with the downstream interface is in the failed state (e.g. the network device such as the wall switch being configured to execute the Basic commands in fallback mode when not being able to communicate with the gateway controller; FIG. 2; FIG. 3; FIG. 4; “… FIG. 2 shows a network 100 having a plurality of network devices and a gateway controller 150. The plurality of network devices may include one or more input devices, such as a wall switch 110, and one or more output devices, such as first light 120 and second light 130 …” – para. [0027]; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… when the gateway controller 150 cannot be accessed, the wall switch 110 falls back and controls the living room lamps directly via Basic and Multilevel Switch commands …” – para. [0041]; “… FIG. 4 is a flowchart showing how the wall switch 110 (or any other suitable network device) can be configured by the gateway controller 150 to operate in normal mode and in fallback mode …” – para. [0046]; “… Based on the type of network device, the gateway controller 150 determines the primary actions of that network device, as well as the fallback mode actions …” – para. [0048]; “… as shown in Process 420, the gateway controller 150 may supply the commands that  may supply commands that allow the network device to directly actuate the lights on a network device in another Association …” – para. [0053]); 
	store the downstream fallback command (e.g. the commands that the network device executes when in fallback mode – para. [0053]) in the downstream domain object associated with the downstream interface for the downstream resource (e.g. the gateway controller supplying the fallback commands for the output network device associated with the input network device; FIG. 3; FIG. 4; “… Then, as shown in Process 420, the gateway controller 150 may supply the commands that the network device is to use when in fallback mode. For example, as described above, the gateway controller 150 may supply commands that allow the network device to directly actuate the lights on a network device in another Association, or perform the other actions described above …” – para. [0053]); and 
	process, by the downstream domain object handler (e.g. the control application for the network device – para. [0032]), commands received by the downstream resource based on information stored in a resource record (e.g. enabling the input network device to execute the commands configured by the gateway controller for the fallback mode; FIG. 3; FIG. 4; “… A software program, referred to as a control application, may reside in the memory device of the gateway controller 150 …” – para. [0032]; “… Finally, as shown in Process 430, the gateway controller 150 enables fallback mode in the network device. This may be accomplished by transmitting an AssociationFallbackSet command …” – para. [0054]; “… Once the network device has received the AssociationFallbackSet command, it is able to operate in the manner described above …” – para. [0055]).
.
Claims 5, 6, 9, 10, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer (U.S. Pub. No. US 2015/0355613 A1), in view of Olsen et al. (U.S. Pub. No. US 2020/0099576 A1), herein referred to as Olsen, and in further view of Norton et al. (U.S. Pub. No. US 2018/0042064 A1), herein referred to as Norton.
In regard to claim 5, Palmer in view of Olsen do not explicitly teach, but Norton teaches performed by the computer device (e.g. an acting schedule master 15A as exemplified in FIG. 1 – para. [0027]), further comprising: interpreting, by the domain object handler (e.g. a network controller 15B as exemplified in FIG. 1), the fallback command (e.g. evaluating the controller identifiers based on the failover protocol procedure – para. [0029]) and generating a downstream fallback command that corresponds to carrying out a semantic interpretation of the fallback command (e.g. comparing with the downstream network controller 15C identifier to decide a new schedule master controller based on the failover protocol procedure – para. [0029]), wherein a downstream domain object handler (e.g. a downstream network controller 15C as exemplified in FIG. 1) is configured to execute the downstream fallback command when determined that a downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) to a downstream interface (e.g. a network interface – para. [0058]) associated with the downstream resource (e.g. the luminaire 25C as exemplified in FIG. 1) is in a failed state (e.g. the downstream network controller 15C executing the failover protocol procedure to decide a new schedule master controller when the network connection to a current schedule master controller fails; FIG. 1; “… As shown, luminaires 25A-N and lighting control devices 30A-N are connected to the acting schedule master via a local network 50A-N although the connection passes through a respective device network 60A-N. When full or partial failure of the acting schedule master controller or network communication therewith occurs, the lighting control system 1 changes the schedule master to a different network controller 15A-N based on a failover protocol procedure …” – para. [0027]; “… The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when a keep-alive is not received at network controller 15B from the current schedule master controller 15A within a predetermined amount of time this indicates failure. Upon detecting failure, a network controller with a different controller identifier takes over in accordance with a controller identifier evaluation or protocol. For example, the lowest controller identifier takes over responsibility of sending scheduling events. For example, network controller 15B (controller identifier 1.2) takes over as the schedule master controller for local network 50A in the event that schedule master controller 15A (controller identifier 1.1). Network controller 15C (controller identifier 1.3) does not take over because its respective controller identifier is higher …” – para. [0029]; “… Network interface(s) 245 allows for data communication (e.g., wired or wireless) over all three 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master controller fails to communicate with the network controllers as disclosed by Norton. One of ordinary skilled in the art would have been motivated because the arts from Palmer, Olsen and Norton disclose the features of resources management by a control system. Such incorporation would allow the resource control system continue to operate normally in case of full or partial network failure (Norton, para. [0030]).	
In regard to claim 6, Palmer in view of Olsen do not explicitly teach, but Norton teaches performed by the computer device, further comprising: sending, by the computer device (e.g. the current schedule master controller 15A as exemplified in FIG. 1), the downstream fallback command (e.g. the failover protocol procedure that will be executed by the downstream network controller 15C as exemplified in FIG. 1) associated with the downstream interface (e.g. the network interface – para. [0058]) for the downstream resource (e.g. the luminaire 25C as exemplified in FIG. 1) to the downstream domain object handler (e.g. the downstream network controller 15C as exemplified in FIG. 1; “… The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when a keep-alive is not received at network controller 15B from the current schedule master controller 15A within a predetermined amount of time this indicates failure. Upon 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master controller fails to communicate with the network controllers as disclosed by Norton. One of ordinary skilled in the art would have been motivated because the arts from Palmer, Olsen and Norton disclose the features of resources management by a control system. Such incorporation would allow the resource control system continue to operate normally in case of full or partial network failure (Norton, para. [0030]).
In regard to claim 9, Palmer in view of Olsen do not explicitly teach, but Norton teaches performed by the computer device (e.g. the functioning schedule master controller 15A as exemplified in FIG. 1), further comprising: determining that a downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) associated with the downstream interface  is in a failed state (e.g. the network connection between the network controller 15B or 15C and a functioning schedule master controller fails; FIG. 1; “… … The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when a keep-alive is not received at network controller 15B from the current schedule master controller 15A within a predetermined amount of time this indicates failure …” – para. [0029]; “… Network interface(s) 245 allows for data communication (e.g., wired or wireless) over all three types of networks 40, 50A-N, and 60A-N …” – para. [0058]); and 
	executing, by the downstream domain object handler (e.g. a downstream network controller 15C as exemplified in FIG. 1), the downstream fallback command (e.g. the downstream network controller 15C executing the failover protocol procedure to decide a new schedule master controller; FIG. 1; “… Upon detecting failure, a network controller with a different controller identifier takes over in accordance with a controller identifier evaluation or protocol. For example, the lowest controller identifier takes over responsibility of sending scheduling events. For example, network controller 15B (controller identifier 1.2) takes over as the schedule master controller for local network 50A in the event that schedule master controller 15A (controller identifier 1.1). Network controller 15C (controller identifier 1.3) does not take over because its respective controller identifier is higher …” – para. [0029]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master 
In regard to claim 10, Palmer in view of Olsen do not explicitly teach, but Norton teaches performed by the computer device (e.g. an acting schedule master 15A as exemplified in FIG. 1 – para. [0027]), further comprising: interpreting, by the downstream domain object handler (e.g. the downstream network controller 15C as exemplified in FIG. 1), the downstream fallback command (e.g. evaluating the controller identifiers based on the failover protocol procedure – para. [0029]) and generating a second downstream fallback command that corresponds to carrying out a semantic interpretation of the downstream fallback command (e.g. comparing with the identifiers of the other network controllers on the local network 50A as exemplified in FIG. 1  to decide a new schedule master controller based on the failover protocol procedure – para. [0029]), wherein a second downstream domain object handler (e.g. a downstream network controller connecting with the network controller 15C on the local network 50A as exemplified in FIG. 1) is configured to execute the second downstream fallback command when determined that a second downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) to a second downstream interface (e.g. a network interface – para. [0058]) associated with a second downstream resource (e.g. the other luminaires that is controlled by the other network controllers on the local network 50A as exemplified in FIG. 1) is in a failed state (e.g. the other downstream network controllers on 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to 
In regard to claim 15, Palmer in view of Olsen do not explicitly teach, but Norton teaches wherein the processor is configured to: interpret, by the domain object handler (e.g. a network controller 15B as exemplified in FIG. 1), the fallback command (e.g. evaluating the controller identifiers based on the failover protocol procedure – para. [0029]) and generate a downstream fallback command that corresponds to carrying out a semantic interpretation of the fallback command (e.g. comparing with the downstream network controller 15C identifier to decide a new schedule master controller based on the failover protocol procedure – para. [0029]), wherein a downstream domain object handler (e.g. a downstream network controller 15C as exemplified in FIG. 1) is configured to execute the downstream fallback command when determined that a downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) to a downstream interface (e.g. a network interface – para. [0058]) associated with the downstream resource (e.g. the luminaire 25C as exemplified in FIG. 1) is in a failed state (e.g. the downstream network controller 15C executing the failover protocol procedure to decide a new schedule master controller when the network connection to a current schedule master controller fails; FIG. 1; “… As shown, luminaires 25A-N and lighting 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master 
In regard to claim 16, Palmer in view of Olsen do not explicitly teach, but Norton teaches wherein the processor is configured to: send the downstream fallback command (e.g. the failover protocol procedure that will be executed by the downstream network controller 15C as exemplified in FIG. 1) associated with the downstream interface (e.g. the network interface – para. [0058]) for the downstream resource (e.g. the luminaire 25C as exemplified in FIG. 1) to the downstream domain object handler (e.g. the downstream network controller 15C as exemplified in FIG. 1; “… The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when a keep-alive is not received at network controller 15B from the current schedule master controller 15A within a predetermined amount of time this indicates failure. Upon detecting failure, a network controller with a different controller identifier takes over in accordance with a controller identifier evaluation or protocol. For example, the lowest controller identifier takes over responsibility of sending scheduling events. For example, network controller 15B (controller identifier 1.2) takes over as the schedule master controller for local network 50A in the event that schedule master controller 15A (controller identifier 1.1). Network controller 15C (controller identifier 1.3) does not take over because its respective controller identifier is higher 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master controller fails to communicate with the network controllers as disclosed by Norton. One of ordinary skilled in the art would have been motivated because the arts from Palmer, Olsen and Norton disclose the features of resources management by a control system. Such incorporation would allow the resource control system continue to operate normally in case of full or partial network failure (Norton, para. [0030]).
In regard to claim 19, Palmer in view of Olsen do not explicitly teach, but Norton teaches wherein the processor is configured to: determine that a downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) associated with the downstream interface (e.g. the network interface – para. [0058]) is in a failed state (e.g. the network connection between the network controller 15B or 15C and a functioning schedule master controller fails; FIG. 1; “… … The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when a keep-alive is not received at network controller 15B from the current schedule master controller 15A within a predetermined amount of time this indicates failure …” – para. [0029]; “… Network interface(s) 245 allows for data communication (e.g., wired or wireless) over all three types of networks 40, 50A-N, and 60A-N …” – para. [0058]); and 
	execute, by the downstream domain object handler (e.g. a downstream network controller 15C as exemplified in FIG. 1), the downstream fallback command (e.g. the downstream network controller 15C executing the failover protocol procedure to decide a new schedule master controller; FIG. 1; “… Upon detecting failure, a network controller with a different controller identifier takes over in accordance with a controller identifier evaluation or protocol. For example, the lowest controller identifier takes over responsibility of sending scheduling events. For example, network controller 15B (controller identifier 1.2) takes over as the schedule master controller for local network 50A in the event that schedule master controller 15A (controller identifier 1.1). Network controller 15C (controller identifier 1.3) does not take over because its respective controller identifier is higher …” – para. [0029]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master controller fails to communicate with the network controllers as disclosed by Norton. One of ordinary skilled in the art would have been motivated because the arts from Palmer, Olsen and Norton disclose the features of resources management by a control system. Such incorporation would allow the resource control system continue to operate normally in case of full or partial network failure (Norton, para. [0030]).
In regard to claim 20, Palmer in view of Olsen do not explicitly teach, but Norton teaches wherein the processor is configured to:  interpret, by the downstream domain object handler (e.g. the downstream network controller 15C as exemplified in FIG. 1), the downstream fallback command (e.g. evaluating the controller identifiers based on the failover protocol procedure – para. [0029]) and generate a second downstream fallback command that corresponds to carrying out a semantic interpretation of the downstream fallback command (e.g. comparing with the identifiers of the other network controllers on the local network 50A as exemplified in FIG. 1  to decide a new schedule master controller based on the failover protocol procedure – para. [0029]), wherein a second downstream domain object handler (e.g. a downstream network controller connecting with the network controller 15C on the local network 50A as exemplified in FIG. 1) is configured to execute the second downstream fallback command when determined that a second downstream link (e.g. the local network connection 50A as exemplified in FIG. 1) to a second downstream interface (e.g. a network interface – para. [0058]) associated with a second downstream resource (e.g. the other luminaires that is controlled by the other network controllers on the local network 50A as exemplified in FIG. 1) is in a failed state (e.g. the other downstream network controllers on local network 50A executing the failover protocol procedure to decide a new schedule master controller when the network connection to a current schedule master controller fails; FIG. 1; “… As shown, luminaires 25A-N and lighting control devices 30A-N are connected to the acting schedule master via a local network 50A-N although the connection passes through a respective device network 60A-N. When full or partial failure of the acting schedule master controller or network communication therewith occurs, the lighting control system 1 changes the schedule master to a different network controller 15A-N based on a failover protocol procedure …” – para. [0027]; “… The failover protocol procedure includes, for example, detecting when a functioning schedule master controller 15A stops working. For example, when 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Palmer in view of Olsen and further in view of Norton in order to incorporate a method to configure the network controllers to execute failover protocol procedure to decide a new schedule master controller when the current schedule master controller fails to communicate with the network controllers as disclosed by Norton. One of ordinary skilled in the art would have been motivated because the arts from Palmer, Olsen and Norton disclose the features of resources management by a control system. Such incorporation would allow the resource control system continue to operate normally in case of full or partial network failure (Norton, para. [0030]).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596. The examiner can normally be reached Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448